Name: 97/849/EC: Commission Decision of 3 December 1997 concerning a request for exemption submitted by Italy pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  European Union law;  land transport;  organisation of transport;  oil industry
 Date Published: 1997-12-19

 Avis juridique important|31997D084997/849/EC: Commission Decision of 3 December 1997 concerning a request for exemption submitted by Italy pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Italian text is authentic) Official Journal L 349 , 19/12/1997 P. 0076 - 0076COMMISSION DECISION of 3 December 1997 concerning a request for exemption submitted by Italy pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Italian text is authentic) (97/849/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by European Parliament and Council Directive 97/27/EC (2), and in particular Article 8 (2) (c) thereof,Whereas the request submitted by Italy on 21 May 1997, which reached the Commission on 27 May 1997, contained the information required by Article 8 (2) (c); whereas the request concerns the fuelling with compressed natural gas of a class M1 type of vehicle;Whereas the reasons given in the request, according to which such fuelling systems do not meet the requirements of the Directives concerned, in particular Council Directive 70/220/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to measures to be taken against air pollution by gases from spark-ignition engines of motor vehicles (3), as last amended by Directive 96/69/EC of the European Parliament and of the Council (4), and Council Directive 80/1268/EEC of 16 December 1980 on the approximation of the laws of the Member States relating to the fuel consumption of motor vehicles (5), as last amended by Commission Directive 93/116/EC of 17 December 1993 (6) are well founded; whereas, however, the tests performed in accordance with the abovementioned Directives were conducted using both petrol and natural gas as fuel; whereas the relevant limit values were respected with both types of fuel, while recorded emissions of pollutants were lower with natural gas; whereas equivalent environmental protection is thus ensured;Whereas, in order to assure themselves of the safety of vehicles in service, Member States may periodically carry out leak-tightness tests at a pressure of at least the service pressure;Whereas the Community Directives concerned will be amended in order to permit the production of vehicles powered by compressed natural gas;Whereas the measure provided for by this Decision is in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1 The request submitted by Italy for an exemption concerning the production and placing on the market of a class M1 type of vehicle powered by compressed natural gas is hereby approved.Article 2 This Decision is addressed to the Italian Republic.Done at Brussels, 3 December 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 42, 23. 2. 1970, p. 1.(2) OJ L 233, 25. 8. 1997, p. 1.(3) OJ L 76, 6. 4. 1970, p. 1.(4) OJ L 282, 1. 11. 1996, p. 64.(5) OJ L 375, 31. 12. 1980, p. 36.(6) OJ L 329, 30. 12. 1993, p. 39.